          Case 2:20-cv-00891-GJP Document 22 Filed 10/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR EASTERN DISTRICT OF PENNSYLVANIA



DIANE JOHNSON, ON BEHALF OF HERSELF
AND OTHERS SIMILARLY SITUATED,
                                                         CIVIL ACTION NO. 20-891
                       Plaintiff,

               v.

MATTRESS WAREHOUSE, INC.,

                       Defendant.



                     DEFENDANT MATTRESS WAREHOUSE, INC.’S
                        MOTION FOR SUMMARY JUDGMENT
       Pursuant to Fed. R. Civ. P. 56, Defendant Mattress Warehouse Inc. (“Mattress

Warehouse”) hereby moves this Court for an Order granting summary judgment in its favor on the

entirety of Plaintiff Diane Johnson’s Complaint. In support of this Motion, Mattress Warehouse

relies upon the accompanying Brief and Statement of Undisputed Material Facts, both of which

are incorporated herein by reference.

       WHEREFORE, Mattress Warehouse respectfully requests (1) that its Motion be granted,

(2) that judgment be entered in its favor, (3) that this case be dismissed in its entirety with

prejudice, and (4) that the Court grant any other and further relief as may be just and warranted.




        [INTENTIONALLY LEFT BLANK, SIGNATURES ON FOLLOWING PAGE]
         Case 2:20-cv-00891-GJP Document 22 Filed 10/26/20 Page 2 of 2



                                           Respectfully submitted,


Dated: October 26, 2020                    By: /s/ Henry A. Platt
                                           Henry A. Platt, Esq. (Admitted Pro Hac Vice)

                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           Henry A. Platt, Esq.
                                           1919 Pennsylvania Ave., N.W., Suite 550
                                           Washington, D.C. 20006
                                           T: (202) 342-3447
                                           Henry.Platt@saul.com

                                           Jessica L. Meller, Esq.
                                           1500 Market Street, Centre Sq. W., Fl. 38
                                           Philadelphia, PA 19102
                                           T: (215) 972-7104
                                           Jessica.Meller@saul.com

                                           Attorneys for Defendant Mattress Warehouse, Inc.




                                       2
